DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s preliminary amendment filed on 04/23/2021 has been entered. Claims 1-15 are pending in this application.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/23/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Abstract
The replacement abstract filed 04/23/2021 has been entered. 

Claim Interpretation
Claim 1, line 2 recites the limitation “an optically transparent battery”. The term “battery” was interpreted as what one of ordinary skill in the art would have understood in the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over GOUJON (US 2016/0327240), and in view of MIAO (US 2014/0255791).
Regarding claim 1, GOUJON discloses a lighting device comprising an optically transparent lamp frame (as seen in Fig.1 and para[0077], the “optically transparent lamp frame” is the transparent globe 1 made of glass) that is placed on an optical path of light emitted from a light source (3, Fig.1) and contains a battery (8, Fig.1) in part or all of the lamp frame (as seen in Fig.1, the lamp frame 1 was considered to contain the battery 8 in part of the lamp frame 1), where the battery drives the light source.
GOUJON fails to disclose an optically transparent battery.
However, MIAO discloses an optically transparent battery (para[0017] and para[0045]).


Regarding claim 7, GOUJON further discloses wherein the optically transparent lamp frame is made of glass (as seen in Fig.1 and para[0077], the “optically transparent lamp frame” is the transparent globe 1 made of glass)

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over GOUJON (US 2016/0327240) modified by MIAO (US 2014/0255791), and in view of NAVABI (US 2015/0287899).
Regarding claim 2, GOUJON modified by MIAO fails to disclose a conductive film-coated lamp frame including a transparent conductive film, wherein the optically transparent battery is placed in contact with the transparent conductive film, and the transparent conductive film is connected to the light source.
However, NAVABI discloses a transparent conductive film, a power source is placed in contact with the transparent conductive film, and the transparent conductive film is connected to a light source (as seen in para[0006]-para[0009] and para[0011], the “transparent conductive film” was considered to be a transparent conducting oxide; power is transmitted through the material of the transparent conductive film to power the light source 1). 


Regarding claim 11, GOUJON further discloses wherein the optically transparent lamp frame is made of glass (as seen in Fig.1 and para[0077], the “optically transparent lamp frame” is the transparent globe 1 made of glass)

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over GOUJON (US 2016/0327240) modified by MIAO (US 2014/0255791) and NAVABI (US 2015/0287899), and in view of PARK (US 2016/0126511).
Regarding claim 3, GOUJON modified by MIAO and NAVABI fails to disclose wherein the transparent conductive film is formed in a pair of linear grooves formed in parallel in a surface of the conductive film-coated lamp frame; and the optically transparent battery has a tabular shape and a tabular positive terminal and a tabular negative terminal protrude from a same side of the optically transparent battery and fit in respective ones of the pair of grooves.
However, PARK discloses a pair of linear grooves (22, 23, Fig.4) formed in parallel in a surface (20, Fig.4), and a battery (100, Fig.4) has a tabular positive terminal (164, Fig.4) and a tabular negative terminal (174, Fig.4) protruding from a same side of the battery and fit in the pair of grooves.


Regarding claim 12, GOUJON further discloses wherein the optically transparent lamp frame is made of glass (as seen in Fig.1 and para[0077], the “optically transparent lamp frame” is the transparent globe 1 made of glass)

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over GOUJON (US 2016/0327240) modified by MIAO (US 2014/0255791) and NAVABI (US 2015/0287899), and in view of ALLEN (US 6,953,260).
Regarding claim 6, GOUJON modified by MIAO and NAVABI fails to disclose wherein there are n optically transparent batteries (n is an integer equal to or larger than 3), which make up side faces of the lighting device; and the conductive film-coated lamp frame is an n-sided polygon, making up a bottom face of the lighting device.
However, ALLEN discloses n batteries (n is an integer equal to 3; i.e. three batteries) making up side faces of the lighting device (as seen in Fig.2, the three batteries 52a-52c was considered to be arranged as arbitrary side faces of the lighting device 10), and a lamp frame (12, Fig.2) is an n-sided polygon (n is an integer equal to 3; i.e. three-sided polygon) making up a bottom face of the lighting device.


Regarding claim 15, GOUJON further discloses wherein the optically transparent lamp frame is made of glass (as seen in Fig.1 and para[0077], the “optically transparent lamp frame” is the transparent globe 1 made of glass).

Claims 4-5, 9-10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over GOUJON (US 2016/0327240) modified by MIAO (US 2014/0255791) and NAVABI (US 2015/0287899), and in view of PARK (US 2016/0126511), ALLEN (US 6,953,260), and ROBERTS (US 5,900,715).
Regarding claim 4, GOUJON modified by MIAO and NAVABI fails to disclose wherein the transparent conductive film is formed in a pair of grooves formed in parallel in a surface of the conductive film-coated lamp frame, the pair of grooves drawing n-sided polygons (n is an integer equal to or larger than 3); and there are n optically transparent batteries, each of which has a tabular shape, and a tabular positive terminal and a tabular negative terminal protrude from a same side of each of the optically transparent batteries, and fit in respective ones of the pair of grooves, forming an n-sided polygonal prism.

However, ALLEN discloses n batteries (n is an integer equal to 3; i.e. three batteries) forming an n-sided polygonal prism (as seen in Fig.2, the three batteries 52a-52c are arranged to form a three-sided polygonal prism shape).
However, ROBERTS discloses a pair of grooves (28, 30, 36, 38, Figs.2 and 4) formed in parallel in a surface (10, Fig.2), and n batteries (12, Fig.1; n is an integer equal to or larger than 3) having a positive and negative terminal (22, 24, Fig.1) fit in the pair of grooves.
Therefore, in view of PARK, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the tabular positive and negative terminal as taught by PARK to the conductive film-coated lamp frame and the optically transparent battery of GOUJON modified by MIAO and NAVABI in order to electrically and mechanically fasten the battery.
Therefore, in view of ALLEN, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the number of batteries (e.g. three batteries) as taught by ALLEN to the optically transparent battery of GOUJON modified by MIAO, NAVABI, and PARK in order to increase the capacity of the battery. It is well within one of ordinary skill to select a desired number of batteries for a desired capacitance of energy.
Therefore, in view of ROBERTS, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the electrical connection (i.e. n batteries connected to a pair of grooves) as taught by ROBERTS to t the 
Regarding “the pair of grooves drawing n-sided polygons (n is an integer equal to or larger than 3)”, one of ordinary skill in the art would have recognized that the pair of grooves can be selected to a desired shape depending on the desired application. For example: While ROBERTS shows a pair of grooves in a line, the pair of grooves can be shaped to be three-sided, four-sided, etc. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pair of grooves drawing n-sided polygons (n is an integer equal to or larger than 3) to the pair of grooves of GOUJON modified by MIAO, NAVABI, PARK, ALLEN, and ROBERTS in order to provide a desired shape to the pair of grooves to attach electrical devices.

Regarding claim 5, GOUJON modified by MIAO, NAVABI, PARK, ALLEN, and ROBERTS as discussed above for claim 4 further discloses wherein of the n optically transparent batteries, all positive terminals are fitted in one of the pair of grooves and all negative terminals are fitted in another one of the pair of grooves, or the positive terminals and the negative terminals alternate grooves to fit in (as seen in Figs.1-2 and 4 of ROBERTS, n batteries 12 are fitted into the pair of grooves 28, 30, 36, 38).

Regarding claim 9, GOUJON modified by MIAO, NAVABI, PARK, ALLEN, and ROBERTS as discussed above for clam 4 fails to disclose wherein there are n optically transparent batteries (n is an integer equal to or larger than 3), which make up side faces of the 
However, ALLEN further discloses n batteries (n is an integer equal to 3; i.e. three batteries) making up side faces of the lighting device (as seen in Fig.2, the three batteries 52a-52c was considered to be arranged as arbitrary side faces of the lighting device 10), and a lamp frame (12, Fig.2) is an n-sided polygon (n is an integer equal to 3; i.e. three-sided polygon) making up a bottom face of the lighting device.
Therefore, in view of ALLEN, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the number of batteries (e.g. three batteries) and the number of sided polygon (e.g. three-sided polygon) as taught by ALLEN to the optically transparent battery and the lamp frame of GOUJON modified by MIAO, NAVABI, PARK, ALLEN, and ROBERTS in order to increase the capacity of the battery. It is well within one of ordinary skill to select a desired number of batteries for a desired capacitance of energy.

Regarding claim 10, GOUJON modified by MIAO, NAVABI, PARK, ALLEN, and ROBERTS as discussed above for claim 5 fails to discloses wherein there are n optically transparent batteries (n is an integer equal to or larger than 3), which make up side faces of the lighting device; and the conductive film-coated lamp frame is an n-sided polygon, making up a bottom face of the lighting device.
However, ALLEN further discloses n batteries (n is an integer equal to 3; i.e. three batteries) making up side faces of the lighting device (as seen in Fig.2, the three batteries 52a-52c was considered to be arranged as arbitrary side faces of the lighting device 10), and a lamp 
Therefore, in view of ALLEN, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the number of batteries (e.g. three batteries) and the number of sided polygon (e.g. three-sided polygon) as taught by ALLEN to the optically transparent battery and the lamp frame of GOUJON modified by MIAO, NAVABI, PARK, ALLEN, and ROBERTS in order to increase the capacity of the battery. It is well within one of ordinary skill to select a desired number of batteries for a desired capacitance of energy.

Regarding claim 13, GOUJON further discloses wherein the optically transparent lamp frame is made of glass (as seen in Fig.1 and para[0077], the “optically transparent lamp frame” is the transparent globe 1 made of glass)

Regarding claim 14, GOUJON further discloses wherein the optically transparent lamp frame is made of glass (as seen in Fig.1 and para[0077], the “optically transparent lamp frame” is the transparent globe 1 made of glass)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over GOUJON (US 2016/0327240) modified by MIAO (US 2014/0255791), NAVABI (US 2015/0287899), and PARK (US 2016/0126511), and in view of ALLEN (US 6,953,260)
Regarding claim 8, GOUJON modified by MIAO, NAVABI, and PARK fails to disclose wherein there are n optically transparent batteries (n is an integer equal to or larger than 3), 
However, ALLEN discloses n batteries (n is an integer equal to 3; i.e. three batteries) making up side faces of the lighting device (as seen in Fig.2, the three batteries 52a-52c was considered to be arranged as arbitrary side faces of the lighting device 10), and a lamp frame (12, Fig.2) is an n-sided polygon (n is an integer equal to 3; i.e. three-sided polygon) making up a bottom face of the lighting device.
Therefore, in view of ALLEN, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the number of batteries (e.g. three batteries) and the number of sided polygon (e.g. three-sided polygon) as taught by ALLEN to the optically transparent battery and the lamp frame of GOUJON modified by MIAO, NAVABI, and PARK in order to increase the capacity of the battery. It is well within one of ordinary skill to select a desired number of batteries for a desired capacitance of energy.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 US 20150277498, US 20080144310, US 20170027361, US 20160205753, US 20130022868, US 20060146525, US 20040212987, US 6045725, and US 4162814 shows a transparent lamp frame and a battery.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is 571-272-2782.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONG-SUK LEE can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.M.E/Examiner, Art Unit 2875            

/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875